Citation Nr: 0114018	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse 
(claimed as heart disease-damaged valve), secondary to 
undiagnosed illness from Persian Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from September 1986 to 
March 1990.  He also had active duty from January 1991 to 
April 1991 when his Army Reserve unit was activated during 
the Persian Gulf War, and during such time he served in 
Southwest Asia from February 16, 1991 to April 16, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision which denied 
service connection for mitral valve prolapse, claimed as 
secondary to an undiagnosed illness from Persian Gulf War 
service.


REMAND

The veteran contends that he has developed mitral valve 
prolapse (claimed as heart disease-damaged valve) due to his 
military service during the Persian Gulf War.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Because of the change in 
the law, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

The veteran's claims file contains no service medical records 
relating to his active duty in the Army from September 1986 
to March 1990, and from January 1991 to April 1991.  There 
are also very few medical treatment records relating to his 
period of service in the Army Reserve, which reportedly ended 
in September 1997.  The RO has made some unsuccessful 
attempts to obtain service medical records, but further 
efforts are required.  The VCAA requires that efforts to 
obtain records from a federal department or agency shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain the records would be futile.

The Board notes that post-active duty medical records 
concerning a heart condition are also incomplete.  The 
veteran should be given another opportunity to properly 
identify such records so that the RO can assist him in 
obtaining them.

The RO should also consider whether any other notice and 
development action is required under the VCAA as to the 
veteran's claim for service connection. 

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should make further attempts 
to secure all of the veteran's service 
medical records from his periods of 
active duty and reserve service.  All 
service department offices which might 
have the records should be contacted 
(e.g., National Personnel Records Center, 
Army Reserve unit, etc.).  RO efforts to 
obtain the service medical records should 
be fully documented and should continue 
to the extent indicated by the VCAA.

2.  The RO should ask the veteran to 
clearly identify (names, addresses, 
dates) all VA and non-VA medical 
providers who have ever examined or 
treated him for heart problems; the RO 
should then attempt to obtain copies of 
all related medical records which are not 
already on file.

3.  The RO ensure that any other 
notification and development action 
required by the VCAA is completed with 
repect to the veteran's claim.

4.  Thereafter, the RO should readjudicate 
the claim for service connection for 
mitral valve prolapse (claimed as heart 
disease-damaged valve), secondary to 
undiagnosed illness from Persian Gulf War 
service.  If the claim is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. Tobin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

